     SHAWN ANDERSON
                                                                        I LED
                                                                DISTRICT COURT OF GUAM
     United States Attorney
     LAURA C. SAMBATARO                                                SEP 24 2019
     Assistant U.S. Attorney-
     Suite 500, Sirena Plaza
     108 Hernan Cortez Avenue
                                                                 JEANNE G. QUINATA I       T
                                                                    C| f=Pk- OF r.Ol IRT
 4   Hagatna, Guam 96910-5009
     PHONE: (671)479-4146
 5   FAX: (671)472-7215
     Attorneys for the United States of America
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                    FOR THE TERRITORY OF GUAM
 8
     UNITED STATES OF AMERICA,                        CRIMINAL CASE NO. 19-00036
 9
                            Plaintiff,
10

                    vs.                               UNITED STATES' APPLICATION TO
11                                                    UNSEAL THE RECORD

     JESSE MENDIOLA BLAS,
12
                                                      FILED UNDER SEAL
13
                            Defendants.

14

            COMES NOW, the United States of America, by and through the undersigned counsel,
15

     and hereby moves this Honorable Court for an Order unsealing the record, in the above-entitled
16

     case, because defendant, JESSE MENDIOLA BLAS, was arrested and there is no further reason
17

     for this matter to remain sealed.
18


19
            RESPECTFULLY SUBMITTED this jjffi day of September, 2019.
                                                        SHAWN N. ANDERSON
20
                                                        United States Attorney
                                                        Districts of Guam ^nd the NMI
21


22


23
                                                      ^t^tJRA <(. SAMBATARO
                                                        Assistant U.S. Attorney
24
     U.S. Application to
     Unseal the Record- 1


                   Case 1:19-cr-00036 Document 4 Filed 09/24/19 Page 1 of 1
